DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the election of invention received by the office on 23 March 2022. Claims 1-23 are pending. Claims 15-23 are withdrawn as nonelected. 
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 March 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "one or plurality of particle sources" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "conductive needle," “higher electric potential,” and “lower electric potential” in lines 7-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation " the already printed object part” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0306700 to Kazuhiro Honda (‘700 hereafter).
Regarding claim 1, ‘700 teaches a machine for additive manufacturing of three-dimensional objects, the machine comprising: a first source of particles with mass emitting a first beam (FIG 1 item 8); a first system of magnetic lenses for determining divergence and deflection of said beam (FIG 1 item 8); a first control signal which manages the first source of particles with mass via a control unit and causes the creation of the said predetermined beam (FIG 1 item 11); a second source of particles with mass emitting a second beam (FIG 1 item 9); a second system of magnetic lenses for determining divergence and deflection of said second beam (FIG 1 item 9); a second control signal which manages the second source  of particles with mass via a control unit and causes the creation of said predetermined beam, a vacuum chamber (FIG 1 item 12); characterized in that the control signal for controlling the first source and the control signal for controlling the second source are mutually arranged in a timely manner and created in a way in which two or more predefined clusters  emitted from different sources overlap in a predefined volumetric part of a printing space of the machine and in this way create a curved three-dimensional intersection volume inside of which a melting volume occurs where the sum of energies of the predefined individual clusters  exceeds the energy threshold required for melting of a powdered material located in the melting volume, and said sum of energies therefore causes melting of the powdered material, and further in that each particle source is equipped with its own system of magnetic lenses for managing divergence and deflection of said beams (Paragraph 0036).
Regarding claim 3, ‘700 teaches the machine characterised in that the first source and the second particle source are spatially arranged so that a geometrical axes of the first source and a geometrical axes of the second source intersect at an intersection point at an angle between 0-360 degrees, and that a distance from the first source to the intersection point and distance from the second source to the intersection point are in the range from 10 cm to 20m (FIG 1 items 8 and 9).
Regarding claim 8, ‘700 teaches the machine characterised in that the individual intersection volume can be assembled from plurality of smaller volumes; that the powdered material is kept in a container with a stopper before printing and that the exit of said container is equipped with an actuator for the purpose of dispersing powdered material and said stopper is controlled with the control unit via control signal (Items 7, 7a); that one or plurality of particle sources is geared with a linear mechanisation enabling movement of said sources and/or circular mechanisation enabling rotation of one of said sources relative to the other said sources (FIG 1 item 7).
Regarding claim 9, ‘700 teaches a machine for additive manufacturing of three-dimensional objects characterised in that powdered material is transported to the melting area with the use of an magnetic field B created with a first winding and a second winding (FIG 1 items 8 and 9).
Regarding claim 10, ‘700 teaches the machine characterised in that it comprises a plurality of windings (FIGZ 1 items 8 and 9).
Regarding claim 11, ‘700 teaches the machine characterised in that the melting area is a melting volume (280) which has a curved surface (FIG 1 item P1).
Regarding claim 12, ‘700 teaches the machine characterised in that the melting volume is inside the intersection volume of at least two beams emitted from at least two spatially arranged sources (FIG 1 items L1 and L2).
Regarding claim 13, ‘700 teaches the machine for additive manufacturing of three-dimensional objects characterised in that the powdered material and/or melted powdered material is transported onto the already printed object part with an electrostatic pull between the powdered material and already printed object part using a control signal and a control unit controlling a switch for creating electric connection between conductive needle and higher electric potential and a switch for creating electric connection between conductive needle and lower electric potential (FIG 1 item P1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘700 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2019/0337085 to HAMAGUCHI et al. (‘085 hereafter).
Regarding claim 2, ‘700 does not teach more than two particle sources. In the same field of endeavor, additive manufacturing, ‘085 teaches the machine characterised in that the machine comprises more than two particle sources, more than two control signals and more than two control units (paragraph 0210) for the benefit of increasing productivity. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘700 with those of ‘085 for the benefit of  increasing productivity.
Regarding claim 4, ‘700 teaches the machine characterised in that a plurality of particle sources  is spatially arranged so that the geometrical axes of said sources intersect in an intersection point or in a plurality of intersection points at angles between 0-360 degrees and that distances from all sources  to the intersection point or the plurality of intersection points are in the range from 10 cm to 20m (FIG 1 items L1, L2).
Regarding claim 5, ‘700 teaches the machine characterized in that the particles with mass emitted from sources are electrons (FIG 1 items 8 and 9).
Regarding claim 6, ‘700 teaches the machine characterised in that the spatial location of the intersection volume is controlled with the use of time delays tf between at least two individual clusters emitted separately from at least two sources (FIG 1 items 11 and 12).
Regarding claim 7, ‘700 teaches the machine characterised in that the size of the intersection volume is controlled by modulating a divergence of beam emitted from the first source, a divergence of beam emitted from the second source, a length of the individual cluster  emitted from the first source and a length of the individual cluster emitted from the second source (FIG 1 items 8, 9, L1, L2).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The best available prior art does not teach or properly suggest an apparatus as claimed including a conductive needle which is connected electrically to the surface of the already printed part and controlled with a control unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743